Citation Nr: 0931115	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  04-34 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. M.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1980 to February 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In January 
2007, the Veteran appeared at a videoconference before the 
undersigned Veterans Law Judge. A transcript thereof is in 
the record. 

The case was remanded in March 2007 for a VA psychiatric 
examination whether the Veteran has posttraumatic stress 
disorder in accordance with DSM-IV and whether it is at least 
as likely as not that any posttraumatic stress disorder was a 
result of inservice electric shock incident, the only 
inservice stressor for which there was credible supporting 
evidence. 

The case was again remanded in December 2007 because the 
Veteran timely submitted additional evidence without waiving 
the right to initial RO consideration thereof. The RO was to 
obtain records of the Social Security Administration and 
readjudicated the claim in light of the additional evidence 
submitted by the Veteran or any other evidence presented 
after the issuance of the supplemental statement of the case 
in June 2007. The case was again remanded in February 2009 
because the Veteran again timely submitted additional 
evidence without waiving the right to initial RO 
consideration thereof. 

Following the most recent supplemental statement of the case 
in May 2009 the Veteran has again submitted additional 
evidence, in June 2009, in the form of favorable VA medical 
evidence, without waiving the right to initial RO 
consideration thereof. However, in light of the favorable 
outcome of this adjudication, there is no prejudice to the 
Veteran in proceeding to adjudicate the claim without first 
referring the additional evidence to the RO for initial 
consideration. 


FINDINGS OF FACT

With the favorable resolution of doubt the Veteran's 
inservice electrical shock was a life-threatening stressor 
which has caused his current posttraumatic stress disorder. 


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred in active service. 
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  

In light of the favorable disposition, that is, granting 
service connection for posttraumatic stress disorder, further 
discussion here of compliance with the VCAA with regard to 
the claim to reopen is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records which show that on May 26, 1981, 
the Veteran was hospitalized for three days for second degree 
superficial burns of his hands after leaning on a pole with 
his hands on a wire causing him to receive an electrical 
shock. 

The Veteran has also reported that in 1984 during service, 
and while stationed in Okinawa, a friend was killed when a 
grenade accidently exploded. Steps were taken to attempt to 
verify this stressor but all such steps were futile. 

VA records also document diagnoses of polysubstance 
dependence, anxiety disorder, and psychotic disorder. 

In separate statements in August 2005, the Manager of the VA 
West L.A. Dual Diagnosis Treatment Program, and Associate 
Clinical Professor of Psychiatry at the UCLA School of 
Medicine, and a VA Licensed Clinical Social Worker and Chief 
of PTSD Services, described one of the Veteran's stressors, 
supporting the diagnosis of post-traumatic stress disorder, 
as an incident in which the Veteran suffered electrical burns 
during service. 

On VA psychiatric examination in April 2007 it was noted that 
the inservice electrical shock had rendered the Veteran 
unconscious, causing 2nd degrees burns on approximately 1 
percent of his body, requiring his hospitalization for 3 day, 
followed by 10 days of light duty. His service records also 
documented other problems of theft as well as abuse of 
alcohol and marijuana. It was reported that the Veteran's 
description to others was that his electrical shock had 
required 3 months of hospitalization and had caused 1st, 2nd, 
and 3rd degree burns. Prior psychological testing was invalid 
due to exaggeration of symptoms. Those test results also 
indicated depressive, dependent, masochistic, schizoid, and 
schizotypal personality patterns. Some of the tests suggested 
he met the criteria for posttraumatic stress disorder, major 
depression with psychotic features, panic disorder, and 
personality disorder. The final diagnoses had been major 
depressive disorder with psychotic features, panic disorder 
without agoraphobia, dependent personality disorder, and 
schizotypal personality disorder. 

It was also reported that during his first psychiatric 
hospitalization he had had mood congruent auditory 
hallucinations. Malingering was ruled out but there was again 
exaggeration. He was unaware of the disconnect between his 
statement that he was agoraphobic and his statement that he 
liked to take long walks. Manipulative tendencies were noted. 

The examiner stated that the electrical burns described in 
the service treatment records were of minor clinical 
significance. Because the Veteran was rendered unconscious by 
the electrical jolt, he would have no memory of it occurring 
and his next memory would be of having superficial burns and 
pain upon regaining consciousness. The only Axis I diagnosis 
that consistently fit the Veteran's symptoms was major 
depression. Other symptoms were attributable to a personality 
disorder and he did not meet the criteria for posttraumatic 
stress disorder. It was reported that the Veteran's 
exaggeration of his injury and treatment for the inservice 
electrical burn brought into question the degree of symptoms 
he had that were related to that event. Based on the 
description of the injury, as recorded in service treatment 
records, the event was not outside the range of usual human 
experience ad that would be markedly distressing to almost 
anyone. He was not mortally threatened nor was his physical 
integrity threatened and, so, he did not meet the criteria 
for posttraumatic stress disorder on this basis. He also did 
not meet the criteria on the basis of symptom. Once symptoms 
for depression (irritability, poor sleep, and decreased 
concentration) were eliminated, the symptoms for 
posttraumatic stress disorder were minimal and questionable 
at best. His poor psychosocial functioning and poor quality 
of life were mainly due to his personality disorder but also 
due to depression. 

In August 2007 the Veteran's treating VA psychiatrist stated 
that she had observed him on a weekly basis in individual 
session, primarily involved in managing his medication. She 
was asked to review his records for assessment and after a 
careful review it was opined that he met every diagnostic 
criteria for posttraumatic stress disorder. It was beyond a 
doubt that his inservice exposure to a life-threatening event 
that could explain his symptoms

The VA Licensed Clinical Social Worker and Chief of PTSD 
Services, who authored an August 2005 statement, again 
reported in September 2008 that the Veteran continued to 
participate in a VA Dual-Diagnosis Program. In November 2008 
that therapist was reported that the Veteran had been treated 
in that program for 4 years and in that therapists PTSD group 
for over 3 years. His stressor was his inservice electric 
shock. He presented with a complex clinical picture and his 
participation in the PTSD treatment group appeared to be 
helping him deal with PTSD. In a June 2009 statement that 
therapist reported that the Veteran had thought that he would 
lose his life from his inservice electrical accident. He 
continued to have chronic and generalized fear, including 
anxiety, when around anything related to electrical power. He 
presented with a complex clinical picture and his continued 
participation in the Dual-Diagnosis treatment program and 
PTSD treatment group was recommended. 

In a May 2009 statement a VA attending physician reported 
that he had reviewed documentation, presented by the Veteran, 
of the Veteran's having been hospitalized for 3 days due to 
burns from an accidental electrical short circuit. He had 
been seen by a PTSD specialist since June 2005 and attended 
PTSD therapy with a PTSD specialist, for a diagnosis of PTSD, 
on a weekly basis. After observing the Veteran over a multi-
year time span the PTSD specialist had rendered a diagnosis 
of PTSD and concluded that the PTSD was the result of the 
electrical burn injury during service. 

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 2008). 

Service connection requires that there be (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability. Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007). 

To establish service connection for PTSD, a veteran must 
first submit a current and clear medical diagnosis of PTSD. 
Second, there must also be credible evidence of the 
occurrence of the stressor. Third, the veteran must present 
medical evidence of a causal nexus between the specific 
claimed in-service stressor and the current PTSD 
symptomatology.  See 38 C.F.R. § 3.304(f) and Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  

"If the claimed stressor is not combat[]related, the 
appellant's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence.'"  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  "Credible 
supporting evidence" is not limited to service department 
records, but can be from any source.  See Cohen, 10 Vet. 
App. at 147. 

However, an opinion by a mental health professional based on 
a postservice examination of the Veteran cannot be used to 
establish the occurrence of the stressor. Moreau v. Brown, 9 
Vet. App. 389, 396 (1996) (addressing a claim for service 
connection for PTSD based on a combat stressor); see also 
Cohen, supra. 

Analysis

There is evidence that the Veteran has a personality 
disorder.  Developmental defects, such as personality 
disorders that are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, are not diseases 
or injuries within the meaning of applicable legislation in 
the absence of superimposed disease or injury, which there is 
none in this particular instance.  38 C.F.R. § 3.303(c).  See 
also Johnson v. Principi, 3 Vet. App. 448, 450 (1992).  See, 
too, Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990); VAOPGCPREC 82- 90 (July 18, 1990); 
VAOPGCPREC 11-1999 (Sept. 2, 1999). 

It is unequivocal that the Veteran did sustain an electrical 
shock of such severity as to require hospitalization. It is 
also undisputed from the record that the Veteran has been 
unequivocally diagnosed several times with PTSD. Therefore, 
the only remaining disputed issue is whether the Veteran's 
experience was of such a nature as to have caused the 
currently diagnosed PTSD or whether the event was not of such 
a nature, in which case the diagnosis of PTSD is incorrect.

In essence, the determination in this case involves a 
weighing of the negative medical opinion by the April 2007 VA 
examiner against the positive opinion rendered by the 
Veteran's treating Licensed Clinical Social Worker, a VA 
psychologist, and an attending VA physician. 

In this regard, the negative medical opinion relied on the 
conclusion that the inservice electrical shock did not cause 
the Veteran to be mortally threatened or physical threaten 
his integrity. On the other hand, the electrical shock was of 
such severity that it caused the Veteran to lose 
consciousness. Even if the Veteran did not recall the events 
immediately after the shock, and while unconscious, the 
evidence does not demonstrate that the Veteran has no 
recollection of the actual electrical shock. 

The conclusion of the 2007 VA examiner that the Veteran would 
not have any memory of the event of the electrical shock, as 
opposed to having no recollection of the events following his 
loss of consciousness, is not demonstrated by the evidence. 
While following a head injury there may be such retrograde 
amnesia (loss of memory of events preceding a head injury), 
it is not shown that this is what occurs in the event of an 
electrical shock. Moreover, much of the 2007 VA examiner's 
opinion appears to rely upon the Veteran's exaggeration, 
manipulative behavior, and past substance abuse. In other 
words, it appears that the examiner doubted the probative 
value of the Veteran's self-reported history and 
symptomatology. 

Weighing against this are the multiple favorable opinions of 
the Veteran's treating medical personnel. As to this, the 
broad application of the treating physician rule (giving 
greater weight to opinions of treating physicians) has been 
explicitly rejected.  Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993) (citing Harder v. Brown, 5 Vet. App. 183, 188 
(1993) (a treating physician's opinion cannot be given lesser 
weight in the absence of no contrary evidence)) and Guerrieri 
v. Brown, 4 Vet. App. 467, 473 (1993)). Also, a "treating 
physician rule" would violate the statutory and regulatory 
VA scheme, including 38 U.S.C. § 5107(b) as to resolution of 
doubt and 38 C.F.R. § 3.303(a) requiring that VA adjudication 
be based on the entire record.  White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001). 

Nevertheless, while a treating physician rule has been 
rejected, in this case there is no dispute among any of the 
treating VA medical personnel as to (1) whether the 
electrical injury during service was sufficient to cause 
PTSD, and (2) that the Veteran now has PTSD due to that 
event. While not all of the favorable medical statements have 
explicitly concluded that the electrical injury during 
service was sufficient to cause PTSD, it appears that this 
was implicit in those statements. Moreover, even though the 
2007 VA examiner doubted the probative value of the Veteran's 
self-reported history and symptomatology, the Veteran's 
treating VA medical personnel have not recorded any such 
doubt and the treating medical personnel have had the 
opportunity to observe and evaluate the Veteran over a period 
of a number of years. Moreover, the fact that the Veteran may 
have other overlapping psychiatric pathology, as evidenced by 
his participation in a Dual-Diagnosis treatment program, does 
not preclude his also having PTSD (as has been unequivocally 
reported by the VA treating medical personnel.  

While the negative 2007 medical opinion if well reasoned and 
addresses matters not considered or reported in the favorable 
opinions in this case, the overwhelming weight of these 
favorable medical opinions by VA treating medical personnel 
is of such probative value as to conclude, with the favorable 
resolution of doubt, that the Veteran's inservice electrical 
injury caused his current posttraumatic stress disorder, even 
if he has other overlapping psychopathology. 

Accordingly, service connection for posttraumatic stress 
disorder is warranted.  


ORDER

Service connection for posttraumatic stress disorder is 
granted.



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


